Winkler, J.
The only error assigned in the record is the overruling of the defendant’s (King’s) motion for a new trial. The ground set out in the motion is that the verdict is contrary to law and the evidence.
We are of opinion there is no error in this ruling of *8the court. The verdict cannot be said to be without evidence. But one witness testified for the state as to the transaction.
It is objected, for the first time, in this court that the indictment is insufficient in that it is not charged that the defendants ran together.
This objection not having been noticed in any manner in the court below, either at the trial, in the motion for new trial, or in arrest of judgment, and not being assigned as error, we think, the case being a misdemeanor, the objection comes too late, when made for the first time in this court. Parker v. The State, 26 Texas, 204.
The judgment of the court below is affirmed.

Affirmed.